Title: From James Madison to an Unidentified Correspondent, 29 May 1805
From: Madison, James
To: 


privateGentlemen
Washington May 29. 1805
I have recd. your letter of the 17th. instant, and cannot but approve of your solicitude in behalf of our Repubn. System of Govt, and your desire to obtain the means of correct information in every thing that affects the public Welfare. You will easily be made sensible however that it would not be proper for the President or those immediately associated in his administration to take part in discussions & investigations which may very safely as well as most delicately be left to their ordinary course before an intelligent public. If an interposition of the members of the Govt. be warrantable it can only be in cases where it might be necessary to ascertain particularly facts of particular importance. In the case to which your letter refers, it may be observed not only that the way seems to be open for an investigation of what is stated, to those who may wish to make an investigation; but that the facts, so far as they relate to the President, will be found to contain little if any thing which on a candid interpretation can be offensive any where. A hasty perusal may perhaps have referred to the President himself the classing of persons whom he considers as among his best friends “with third party men” which would certainly give a very different scope to the text; but the necessary construction seems to state only that they were so denounced, in certain newspapers. As to the Heads of Depts. approving or disapproving the acquittal of Judge Chase, they did not I believe intermeddle during the trial with a subject exclusively belonging to another Dept., and now that the Constl. decision has taken place, it would be evidently improper for themselves to pronounce for public use their opinion of the issue; however little disposed they may be to reserve, beyond the rules of official decorum.
